      Case 19-45206-elm7 Doc 26 Filed 03/16/20             Entered 03/16/20 16:46:19         Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.



Signed March 16, 2020
                                           United States Bankruptcy Judge
______________________________________________________________________


                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                      FORT WORTH DIVISION

  IN RE:                            §
  SYNERGY FABRICATION, INC.         §    CASE NO. 19-45206-ELM
                                    §
      DEBTOR                        §    CHAPTER 7
                                    §
  ORDER GRANTING AGREED MOTION RELATING TO RELIEF FROM THE AUTOMATIC
     STAY TO PAY PROCEEDS FROM THE SALE OF COLLATERAL TO LANDLORD
               PURSUANT TO FEDERAL BANKRUPTCY RULE 4001(d)

         ON THIS DAY come on for consideration the Agreed Motion Relating to Relief from the
  Automatic Stay to Pay Proceeds from the Sale of Collateral to Landlord Pursuant to Federal Bankruptcy
  Rule 4001(d) (the “Motion”) jointly submitted by Shawn K. Brown, Trustee of the bankruptcy estate of
  Synergy Fabrication, Inc. (the “Trustee”) and Hal Allen Family, LP (“HAF”), and after considering the
  Motion this Court finds that cause exists to grant the relief requested in the Motion as set forth herein.
         It is therefore, ORDERED that the Motion is Granted as set forth herein:
         1. The terms of the agreement between the Trustee and HAF attached hereto as Exhibit A are
             approved, and relief from the automatic stay is hereby granted to allow the Trustee and HAF
             to carry out such agreement;
         2. Relief from the automatic stay is specifically granted to allow HAF to be paid from the
             proceeds of the sale of the Debtor’s bankruptcy estate property pursuant to the agreement
             between the Trustee and HAF as set forth in Exhibit A attached hereto.
                                                 ***END OF ORDER***

  AGREED ORDER                                                                                PAGE 1
  Case 19-45206-elm7 Doc 26 Filed 03/16/20        Entered 03/16/20 16:46:19       Page 2 of 3


                                        EXHIBIT A
          a. HAF’s has a pre-Petition Date secured claim under the Lease which shall be an
             allowed secured claim in the amount of $69,354.24, secured by the inventory,
             equipment, and assets of the Debtor that will be sold via the Sale Motion;
          b. HAF has a post Petition Date secured claim for January 2020 and February 2020 rent
             under the Lease which shall be an allowed secured claim in the amount of $17,000,
             secured by the inventory, equipment, and assets of the Debtor that will be sold via the
             Sale Motion;
          c. Subject to paragraphs e and f herein, the amount owed to HAF for its pre Petition
             Date and post Petition Date secured claims will be paid from the proceeds of the sale
             of the Debtor’s assets pursuant to the Sale Motion and subsequent order approving
             same;
          d. The Trustee / Debtor’s bankruptcy estate shall turn over to HAF full possession of the
             property that is the subject of the Lease on or before March 1, 2020 and such property
             shall be broom clean.
          e. HAF shall share in the hard costs of the auction of the Debtor’s assets on a pro-rata
             basis. For example, if the auctioned assets bring a total of $200,000, and the hard
             costs are $10,000, then HAF’s share of the costs of the auction will be $4,317.71
             ($86,354.24 / $200,000 = 43.17%; 43.17% X $10,000 = $4,317.71). The hard costs
             share will be deducted from the amount owed to HAF under its secured claims.
          f. The Trustee shall promptly pay to HAF proceeds from the sale of the Debtor’s assets
             pursuant to the Sale Motion and subsequent order an amount equal to the lesser of: (a)
             $86,354.24 less HAF’s share of the hard costs of the auction, or (b) the proceeds from
             the sale of the Debtor’s assets pursuant to the Sale Motion and subsequent order less
             HAF’s share of the hard costs of the auction.
          g. Upon receipt of payment of its pre and post Petition Date secured claims, HAF will
             release any claim that it has for rent under the Lease after February 29, 2020, and
             legal costs and fees incurred post Petition Date.




AGREED ORDER                                                                        PAGE 2
      Case 19-45206-elm7 Doc 26 Filed 03/16/20   Entered 03/16/20 16:46:19   Page 3 of 3


Agreed                                     Agreed

The Law Office of Shawn K. Brown PLLC

/s/      Shawn K. Brown                    /s/      H. Brandon Jones

Shawn K. Brown                             H. Brandon Jones
State Bar No. 03170498                     State Bar No. 24060043
The Law Office of Shawn K. Brown PLLC      BONDS ELLIS EPPICH SCHAFER JONES
P.O. Box 93749                             LLP
Southlake, Texas 76092                     420 Throckmorton, Suite 1000
Phone: (917) 488-6023                      Fort Worth, Texas 76008
Fax: (888) 688-4621                        Phone: (817) 405-6914
shawn@browntrustee.com                     brandon@bondsellis.com
COUNSEL FOR THE CHAPTER 7                  COUNSEL FOR HAL ALLEN FAMILY, LP
TRUSTEE




AGREED ORDER                                                                  PAGE 3
